DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I and species B in the reply filed on 2/1/2021 is acknowledged.  
Please note that in the Response to Restriction/Election Requirements filed on 2/1/21, the Applicant states that the elected claims are 1-15. However, claims 13-20 are method claims.  So the claims 1-12 are examined, and claims 13-20 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plastic substrate comprising:… a lower protective member attached to an entire lower surface of the plastic substrate; and an upper protective member attached to an upper surface of the plastic substrate, … wherein the upper protective member comprises protrusions protruding beyond an outside edge of the plastic substrate”.  As recited, the lower protective member and the upper protective member are both included in the plastic substrate.  So the definitions of lower/upper protective members are circular and indefinite.  In particular, when an upper protective member is attached to an upper surface of the plastic substrate and considered part of the plastic substrate, then the upper surface of the upper protective member becomes the upper surface of the plastic substrate that it must be attached to.  It is unclear whether the upper protective member is a part of the plastic substrate.  Similarly, it is unclear whether the lower protective member is a part of the plastic substrate. 
For the purpose of examination, it is interpreted that the upper and lower protective members are not part of the plastic substrate.
Claim 12 recites “an upper surface of the plastic substrate” in lines 1-2. It is unclear if this upper surface is the same or different than the upper surface of the plastic substrate defined in line 8 of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gyoda (US 2011/0037059 A1) in view of Oh et al. (US 2017/0263891 A1) (hereinafter referred to as Oh) and supported by Li et al. (International Journal of Advanced Manufacturing Technology vol 25, pages 145-153. Published by Springer-Verlag London Ltd in 2004) (hereinafter referred to as Li).
Regarding claim 1, Gyoda teaches a display device (organic EL apparatus 100 in Fig. 1 of Gyoda), comprising: 
a substrate (panel 110) comprising: 
a display portion (110a in Fig. 1) comprising organic light emitting diodes (20 in Fig. 3); and 
a pad portion (10a in Fig. 1); 
chips (driver IC 120 in Fig. 4) attached to the pad portion; 
a lower protective member (44 in Fig. 1) attached to an entire lower surface (bottom surface of substrate 10 of the panel 110a) of the substrate; and 
an upper protective member (41 in Figs. 1 & 4) attached to an upper surface (top surface of sealing substrate 30 of panel 110a) of the substrate, the upper protective member covering at least the display portion and both edges of the pad portion (as shown in Fig. 1 of Gyoda), and 
wherein the upper protective member comprises protrusions (portions of protection film 41 that starts from the left/right edges of the substrate to beyond the left/right edges of the substrate as seen in Fig. 1 of Gyoda) protruding beyond an outside edge (left/right edges of the substrate in Fig. 1 of Gyoda) of the substrate.  

Oh teaches a flexible display device (300 in Fig. 3 of Oh).  The driving portion (350) is a chip-on-film (COF) (as described in [0067] of Oh) locating at an edge of the display portion (313) of the display device.  The display substrate is a polymer substrate (as described in [0063] of Oh).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the substrate a plastic substrate, and to have made the chips (120 of Gyoda) of Gyoda chip-on-films as according to Oh in order to increase the flexibility of the display device, making the display easily formed into different curved surface, and to have lower power consumption, lower cost (see Abstract of Li).
As combined, the chips 120 would be COFs.
Regarding claim 2, Gyoda in view of Oh teaches all the limitations of the display device of claim 1, and also teaches wherein the lower protective member comprises protrusions protruding beyond the outside edge of the plastic substrate (as shown in Figs. 1 & 4 of Gyoda, the protection layers 41 & 44 extend out beyond the edges of the plastic substrate by the same amount).  
Regarding claim 3, Gyoda in view of Oh teaches all the limitations of the display device of claim 2, and also teaches wherein the protrusions of the upper protective member comprises a plurality of first protrusions (left and right portions of protective layer 41 covering left and right edges of the terminal portion 10a) covering both edges of the pad portion.  
Regarding claim 4, Gyoda in view of Oh teaches all the limitations of the display device of claim 3, and also teaches wherein the protrusions of the lower protective member comprises a plurality of second protrusions covering both edges of the pad portion (as shown in Figs. 1 & 4 of Gyoda, the protection layers 41 & 44 extend out beyond the edges of the plastic substrate by the same amount so there are second portions of the layer 44 that correspond to the portions of protection layer 41 that extend beyond the edges of the pad portion).  
Regarding claim 5, Gyoda in view of Oh teaches all the limitations of the display device of claim 4, and also teaches wherein the first and second protrusions are attached to each other (as shown in Fig. 4 of Gyoda).  
Regarding claim 6, Gyoda in view of Oh teaches all the limitations of the display device of claim 5, and also teaches wherein the upper protective member comprises a plurality of third protrusions (portions of protective layer 41 that are between the COF 120 in Fig. 1 of Gyoda) extended between the chip-on-films.  
Regarding claim 7, Gyoda in view of Oh teaches all the limitations of the display device of claim 6, and also teaches wherein the lower protective member comprises a plurality of fourth protrusions extended between the chip-on-films (as shown in Figs. 1 & 4 of Gyoda, the protection layers 41 & 44 extend out beyond the edges of the plastic substrate by the same amount so there are fourth portions of the layer 44 that correspond to the third portions of protection layer 41 that are between the COFs 120).  
Regarding claim 8, Gyoda in view of Oh teaches all the limitations of the display device of claim 7, and also teaches wherein the third and fourth protrusions are attached to each other (as shown in Figs. 1 & 4 of Gyoda).  
Regarding claim 9, Gyoda in view of Oh teaches all the limitations of the display device of claim 8, and also teaches wherein the upper protective member and the lower protective member each have a size greater than the plastic substrate (as shown in Fig. 1 of Gyoda), and are disposed to protrude to the outside of four side of the plastic substrate (as shown in Fig. 1 of Gyoda), except for the pad portion to which the chip-on-films are attached (as shown in Fig. 4 of Gyoda).  
Regarding claim 10, Gyoda in view of Oh teaches all the limitations of the display device of claim 8, and also teaches wherein each of the chip-on-films adhered to the pad portion of the plastic substrate is exposed between adjacent protrusions (portions of protection layer 41 that are on either side of each of the COF 120 in Gyoda) of the upper protective member.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gyoda in view of Oh and supported by Li, as applied to claim 1, and further in view of Nishi et al. (US 2017/0003568 A1) (hereinafter referred to as Nishi).
Regarding claim 11, Gyoda in view of Oh teaches all the limitations of the display device of claim 1, but is silent as in teaching further comprising a resin layer covering the chip-on-films and the pad portion.  
Nishi teaches a display device (Fig. 1 of Nishi).  The device includes an upper protective member (functional film 14 in Fig. 1) comprising second protrusions (as shown in Fig. 1, film 14 has finger portions extending between the chips 15) extending 15), and a resin layer (17 in Fig. 1) covering the notches (14L as shown in Fig. 5 of Nishi) where the driver chips (15) are located.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a resin layer covering the chip-on-films on the pad portion as disclosed by Nishi in order to provide more support and protections for the COF and pad portion. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gyoda in view of Oh and supported by Li, as applied to claim 1, and further in view of Yamazaki et al. (US 2013/0299789 A1) (hereinafter referred to as Yamazaki).
Regarding claim 12, Gyoda in view of Oh teaches all the limitations of the display device of claim 1, but is silent as in teaching wherein the upper protective member is attached to an upper surface of the plastic substrate directly by an adhesive layer directly contacting an electrode of at least one of the organic light emitting diodes, the adhesive layer planarizing and filling contours of the electrode.  
Yamazaki teaches a display device (Figs. 2A-B of Yamazaki).  The display device comprises: an upper protective member (flexible substrate 111 in Fig. 2B of Yamazaki) is attached to an upper surface of light emitting structure (OLED structures in Fig. 2B of Yamazaki) directly by an adhesive layer (109) directly contacting an electrode (175) of at least one of the organic light emitting diodes (107), the adhesive layer planarizing and filling contours of the electrode (as shown in Fig. 2B of Yamazaki); a color filter overlapping with the light emitting diodes between the LED and the upper protective member (as stated in [0040] of Yamazaki).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Tuan A Hoang/           Examiner, Art Unit 2822